Title: To Benjamin Franklin from Jean de Neufville & fils, 18 September 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir:
AmtDm, the 18th. Sept 1780
May it please your Excellency, that on Covering the inclosed, recomanded to our Care, We crave reference to our last Respects of the 31th. of August and that we were as happy as to engage the Chevalier de Luxenbourg, on his return to Paris to charge himself with the delivery of a box containing a very fine Portrait in Chinea of the Great Generall Washington which we were desired sometime ago to forward, butt for Which we have only waited for a good and Safe opportunity, and which our good friend Mr. Diggs in Londo. permitted us since to offer you in his name we Shall be very glad and happy at any opportunity we might meet with to be of any Service to the American Cause, and in particular to your Excellency as having the honour to be with all respectfull Regard Honourd Sir Your Excellencys most devoted and most obed humb Servt.
John DE Neufville & Son
